Case 1:20-cr-00079-RMB Document 37 Filed 07/02/21 Page 1of1

LAW OFFICES OF

Shidala, Bentuna § Kamins, PE.

ARTHUR L. AIDALA 8118- 13 AVENUE
BROOKLYN, NEW YorRK 11228
MARIANNE E. BERTUNA 546 FIFTH AVENUE TEL: (718) 238-9898
HON. BARRY KAMINS (RET.) FAX: (718) 921-3292
NEW YORK, NY 10036 SE
HON. JOHN LEVENTHAL (RET.) Gennes.
JOHN S. Esposito TELEPHONE: (212) 486-0011 JOSEPH A. BARATTA
MICHAEL T. JACCARINO ANTOINETTE LANTERI
FACSIMILE: (212) 750-8297 WILLIAM R. SANTO
IMRAN H. ANSARI PETER S. THOMAS
DIANA FABI SAMSON WWW.AIDALALAW.COM LAWRENCE SPASOJEVICH
. ARRIGO ae
ANDREA Mi RBIS July 2. 2021 SENIOR COUNSEL
MICHAEL DIBENEDETTO y 4, Louis R AIDALA
TAYLOR FRIEDMAN JOSEPH P. BARATTA
By ECF

Honorable Richard M. Berman
United States District Judge
United States Courthouse

40 Foley Square

New York, New York 10007

Re: USA v. Anastasios Verteouris
20-cr.-00079 (RMB)

Dear Judge Berman:

Please accept this letter on behalf of our client, Anastasios Verteouris, which serves to

respectfully request Your consent for an adjournment of the conference currently scheduled for
July 13, 2021.

We are continuing to process discovery and have no new issues to bring in front of the
Court at this time. Therefore, we are requesting an adjournment from the currently scheduled
date for any time in September that is convenient for the Court. Our client agrees to exclude time
up to the new date under the Speedy Trial Act.

We have spoken to AUSA Samuel Rothschild who also has no new issues to raise and
consents to this request.

Thank you for your time and attention to this matter. If you should have any questions or
concerns, please do not hesitate to contact me at (718) 238-9898.

Respeftfully submitted,

x

ALA: dg thur L. Aidala

cc: AUSA Robert Sobelman
